TXZE     A~~OEZNEYGENERAL
                             OFTEXAS




Honorable D. W. Burkhalter
CountyAttorney
ThrookmortonCounty
Throolanorton, Texas

Dear Sirs                              OpiaionNo. 04874
                                       Ret Authority of Cordrsionerr’ Court
                                           to pay for speoialelectioaia or-
                                           derthat v&errs may decidewhether
                                           county shouldemploy trapper,etc.

      Your requettfor our oplaioaia the above captionedmatter        has beea re+
oeived,and m quota from your letter as folloasr

"The CwaniasionersC Court of this oouatyhas ordsro&ma eleotionto be held on
the 15th day of April, 1944, to dotemire nhother or not the voters of the
ooqty desire the oonmissionsrs*  court to employ trappersto trap predatory
animalsinthis county.

'And the questionhas arirea among 8cm of *iheoonmiesionere a8 to whether or
not they are authoriesd,or have the authority,to pay for the holdingof such
an election,out of the General FUds of the oouaty~and

"Alsowhether or mot, in the wart the elsotionshouldaamy, or be ia favor
of employingsuch trappers,whether or not thrgwould be authorizedor have
the authority~toemploy such trapper+,and pay them out of the GeneralFunds
of the oouaty."

       After a carefulstudy of the statutes,we find no provisionsauthoriz-
iag the oomissioaers' oourt of Throc!mortoaCountyto call a speoialeleotioa
in orderthat the voters may decidewhether the oouxtty shall employ a trapper
to trap predatoryaaimalsin said omaty. Siaoe the oomnisaioners'    oourt does
not have authorityto call the above descritideleotiom,it muat neoessarily
follow that said body does not have the authorityto pay for such am election.

       mare saolosiaga copy of OpinionIVo.O-2709wri$tar by this department
which we fell fully covers the powero of a o&ssioaere court to employ and
pay a ooumtytrapperfor his semioes.
                                                    very truly yours,
JCD:db:eg*
EnClOSlUYI                                        ATl’ORBEy GENERU    OF TEXAS
AFPROVRDVU2 27, 1944
/a/ Gee. P. inackburn                              By /s/ J, C. Davis, Jr.
(Acting) A.'TORNNY
                 GENERALOF TEXA2                                 Assi staat